Citation Nr: 0816443	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for right inguinal 
hernia repair with a scar.

2.  Entitlement to a compensable rating for a post operative 
right ring finger arthrodesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1979 to May 2001.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision by the Los Angeles RO.  In November 2006, 
these matters were remanded for additional development.  An 
October 2007 rating decision awarded service connection (and 
a separate 10 percent rating for the  right inguinal hernia 
repair scar, effective February 5, 2007).  The veteran has 
not expressed disagreement with that rating, and the matter 
of the rating for the scar is not before the Board.  


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's postoperative 
right inguinal hernia is not shown to have been manifested by 
recurrence or any residuals other than a scar.

2.  Throughout the appeal period, the veteran's postoperative 
right ring finger arthrodesis has been manifested by some 
limitation of motion and difficulty and pain with prolonged 
repetitive pushing, pulling, twisting, etc.; extremely 
unfavorable ankylosis of the finger is not shown; a scar on 
the finger is not tender, and does not limit any function..


CONCLUSIONS OF LAW

1.  A compensable rating is not warranted for postoperative 
right inguinal hernia.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1,  4.7, 4.114, Code 7338.

2.  A compensable rating is not warranted for postoperative 
right ring finger arthrodesis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5227, 5230 (2002 and 2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
in the instant case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim (to 
include ratings assigned and effective dates of awards).  

July and August 2001 letters (prior to the decision on 
appeal) informed the veteran of the evidence and information 
necessary to substantiate the claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  A June 2005 letter 
advised him to submit relevant evidence in his possession 
and, in March 2006, he was provided notice regarding 
disability ratings and effective dates of awards.  

A December 2003 statement of the case (SOC) and December 2005 
and October 2007 supplemental SOCs (SSOCs) notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and of the bases for the denial of the claims.  
While complete notice was not provided prior to the initial 
adjudication of these claims, such defect does not affect the 
essential fairness of the adjudication process.  He has 
received all critical notice, and has had ample opportunity 
to participate in the adjudicatory process.  The claims were 
readjudicated (in October 2007) after all critical notice was 
provided.  He is not prejudiced by any technical notice 
timing or content defect that may have occurred earlier, nor 
is it otherwise alleged.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004). 

The veteran's service medical records (SMRs) are associated 
with his claims file, and VA obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record (VA records) has been 
secured.  The veteran was afforded VA examinations.  VA's 
duty to assist is met.  It is not prejudicial to the veteran 
for the Board to proceed with appellate review.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of these claims. 

II. Factual Background

On July 2005 VA examination, the veteran reported difficulty 
with writing, paddling a kayak, steering, or shoveling for 
any length of time.  He also complained of occasional 
cramping of his hands and fingers.  He indicated that he 
could not completely open or close his hands and that his 
right hand grip was limited on a sustained basis.  He 
reported that he had lost some time from work due to these 
problems.  Regarding the postoperative right inguinal hernia, 
he complained of occasional sharp pain in the scrotum area on 
lifting heavy objects.  He indicated that he occasionally 
lost work from this as well.  On examination, there was no 
evidence of residuals from his right inguinal hernia repair.  
There was no ventral or femoral hernia.  He did not wear a 
truss, and there were no "other issues".  The diagnosis was 
that the right inguinal hernia had resolved.  The veteran was 
able to tie his shoes, fasten buttons, and pick up a piece of 
paper with his right hand without difficulty.  The right ring 
finger was 1 cm from approximating the traverse crease of the 
palm on the right.  The right ring finger demonstrated 
favorable ankylosis at the PIP and unfavorable at the DIP.  
The examiner noted that normal DIP flexion was from 0 to 90 
degrees, PIP joint flexion was from 0 to 100 degrees, and MP 
joint flexion was from 0 to 90 degrees.  The veteran's right 
finger demonstrated no DIP flexion.  PIP flexion was from 0 
to 100 degrees and MP flexion was from 0 to 90 degrees.  Both 
ranges of motion were performed without pain.  

On February 2007 VA examination, the veteran complained of 
metacarpal pain and of stiffness.  He reported that flare-ups 
occurred once a month and lasted up to three to four days, 
and that inclement weather and prolonged use of the 
hand/finger (i.e., excessive gripping) caused flare-ups.  
Pain was relieved with ice, massage, sports cream, and 
Tylenol or Ibuprofen.  He added that flare-ups limited his 
ability to drive, write, type, or grip objects.  He indicated 
that he was not incapacitated, and had not missed days at 
work due to pain.  Regarding the postoperative right inguinal 
hernia, he reported a dull pain in the right groin, around 
the surgical site.  There was no recurrence of inguinal 
masses or hernias, scrotal swelling or masses.  Pain was 2/10 
during flare-ups (which occurred approximately three times a 
week and lasted 2 to 5 minutes).  The pain was aggravated by 
lifting, pushing, and pulling objects that weighed over 30 
pounds.  Sit-ups and pull-ups also aggravated the pain.  The 
veteran indicated he was not receiving treatment for right 
inguinal hernia repair related pain, and did not have 
incapacitating episodes or miss work due to such pain.  

The examination of the right ring finger revealed a 3 cm by 1 
mm linear, vertical, hypopigmented, shiny scar on the dorsal, 
medial digit from the mid interphalangeal joint (MIP) to the 
distal interphalangeal joint (DIP).  On the volar surface 
there was a small callous formation at the DIP joint.  The 
scar was superficial and stable with no adherence to 
underlying tissues.  There was no elevation or depression of 
the surface contour of the scar on palpation.  There was no 
tenderness on palpation of the scar, inflammation, 
induration, inflexibility, contractures, edema, or keloid 
formation.  There was no limitation of motion or function due 
to the scar.  In making a closed fist, the ring finger came 
within 1 cm of the median palmer crease.  Range of motion was 
reported as MCP extension/flexion 10 to 70 degrees/0 to 80 
degrees (0-90 degrees normal); PIP extension/flexion was 10 
to 70 degrees/0 to 80 degrees with 0 to 100 degrees normal; 
and DIP extension/flexion was 0 to 10 degrees/0 to 20 degrees 
(0 to 90 degrees normal).  Motion was not limited by pain, 
weakness, fatigue, lack of endurance, or incoordination.  
There was fusion in the DIP joint of the right ring finger.  
The veteran could grasp, push, pull, twist, probe, write, 
express, and touch with the affected right hand without 
difficulty.  However, he would be expected to experience some 
pain and difficulty with prolonged, repetitive pushing, 
pulling, twisting, and grasping due to the initial injury and 
surgical scar.  There was no muscle weakness, but there was 
diminished sensation involving the scar.  Pictures of both 
hands were taken during the examination and these are 
included in the record.

III. Legal Criteria and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
Code applies, the higher evaluation is assigned if the 
disability picture more closely approximates the criteria for 
the higher rating; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
"Staged" ratings may be assigned based on facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A. Right Inguinal Hernia Repair

Inguinal hernia is rated under Code 7338, which provides a 10 
percent rating if the hernia is postoperative, recurrent, 
readily reducible, and well supported by a truss or a belt.  
Higher ratings require a small recurrent hernia that is not 
well supported, or not readily reducible, or has more severe 
pathology.  38 C.F.R. § 4.114.

The above-outlined schedular criteria for rating inguinal 
hernia require recurrence of the hernia for a compensable 
rating to be warranted.  The veteran is not shown to have had 
recurrence of a right inguinal hernia at any time during the 
appeal period; both VA examinations during this time found no 
recurrence.  Consequently, a compensable rating under Code 
7338 is not warranted.  As was noted above, the veteran did 
not appeal the rating that granted service connection, and a 
10 percent rating, for the hernia repair scar, and the matter 
of the rating for the scar is not before the Board.  
Consequently, a preponderance of the evidence is against this 
claim, and it must be denied.

B. Right Ring Finger

The veteran's right finger arthrodesis is rated under 
38 C.F.R. § 4.71, Code 5227 (for ankylosis of the ring 
finger).  A compensable rating requires extremely unfavorable 
ankylosis (and rating as amputation).  While the DIP joint of 
the finger appears to be unfavorably ankylosed, the evidence 
does not show extremely unfavorable ankylosis of the finger 
as a whole.  Notably, in making a closed fist the fingertip 
came within 1 cm of the palmar crease.  Furthermore, the 
right ring finger disability did not significantly interfere 
with the veteran's ability to write, button, push, pull, 
type, or twist (although some problems were expected with 
prolonged activity).  Consequently, rating the finger (as for 
amputation) under Code 5155 is not warranted.

There are situations where application of 38 C.F.R. §§ 4.40 
and 4.45 is warranted to compensate a veteran for functional 
loss due to pain, weakened movement, excess fatigability, 
incoordination or pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As 0 percent is the maximum rating 
under code 5227, this precludes a higher rating pursuant to 
38 C.F.R. §§ 4.40 and 4.45 (if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether a higher rating is assignable 
under 38 C.F.R. §§ 4.40 and 4.45).  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997). 

The Board has also considered whether a separate compensable 
rating is warranted for the right ring finger scar.  The 
criteria for rating skin disabilities were revised in 2002.  
Notably, the instant claim was filed in December 2000, and 
the criteria for rating scars were revised, effective August 
30, 2002.  From their effective date, the veteran is entitled 
to a rating under the revised criteria. VAOGCPREC 3-2000. 

Regardless of which version of the criteria for rating scars 
is applied, a compensable rating for the veteran's right ring 
finger scar is not warranted.  Under the "old" criteria, a 
superficial tender or painful scar was assigned a maximum 
rating of 10 percent.  See 38 C.F.R. § 4.118, Code 7804.  
Under Code 7805, a scar could be rated based on limitation of 
motion of the affected part.    

Under the revised criteria, Code 7804 provides a 10 percent 
rating for an unstable, superficial scar and Code 7805 
provides a 10 percent rating for a superficial scar that is 
tender or painful on examination.  See 38 C.F.R. § 4.118.  
There is no evidence that the veteran's right ring finger 
scar was at any time unstable, painful, or tender.  See 
report of February 2007 VA examination.  

Code 7801 provides a compensable rating for scars other than 
the face, head, and neck when they are deep or cause 
limitation of motion.  The veteran's right ring finger scar 
is not shown to be deep, and does not limit function.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, the 
veteran has not alleged, nor does the evidence of record 
reflect or suggest, that there are factors warranting 
extraschedular rating, such as marked interference with 
employability or frequent hospitalizations due to the right 
ring finger disability (notably, the veteran reported on 
February 2007 VA examination that he had not missed days from 
work due to this disability).  Consequently, referral for 
extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321.  

A preponderance of the evidence is against a finding that the 
veteran's right ring finger arthrodesis warranted a 
compensable rating at any time during the appeal period.  
Accordingly, this claim must be denied.


ORDER

A compensable rating for postoperative right inguinal hernia 
is denied.

A compensable rating for postoperative right ring finger 
arthrodesis is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


